Citation Nr: 1433444	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, with erectile dysfunction.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.  

A June 2010 rating decision granted service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus and assigned a 10 percent rating; awarded service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus and assigned a 10 percent rating.

A May 2014 rating decision recharacterized the diabetes mellitus type 2 issue to include erectile dysfunction (which had previously been assigned a separate, noncompensable rating).  That decision also granted an earlier effective date for service connection of diabetes mellitus, type 2, and assigned a 20 percent rating, retroactively to February 27, 2004.  The May 2014 decision also awarded service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus and assigned a 10 percent rating; awarded service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus and assigned a 10 percent rating; and assigned an earlier effective date of February 27, 2004, for service connection for bullous diabeticorum with frequent ulceration and scarring.

The issue of service connection for obstructive sleep apnea secondary to service-connected diabetes mellitus, type 2, has been raised by the record.  Additionally, the Veteran is seeking revision based on clear and unmistakable error (CUE) of a July 2010 rating decision, which denied service connection for depression secondary to service-connected diabetes mellitus, type 2.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

Throughout, the Veteran's diabetes mellitus, type 2, has required insulin and a restricted diet for management; it is not shown to have required regulation of activities; erectile dysfunction with penis deformity is not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus, type 2, with erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.31, 4.7, 4.115b, 4.119, Diagnostic Codes (Codes) 7522, 7913 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March and September 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April 2008 and May 2014.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's diabetes mellitus, type 2, has been rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.  

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  

The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection) specifically.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  The Veteran is in receipt of SMC for loss of use of a creative organ.

The rating schedule provides that if there is deformity of the penis associated with erectile dysfunction, such impairment warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Code 7522.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A May 2007 VA treatment record shows that the Veteran was started on insulin.  August and November 2007 and January and April 2008 VA treatment records show that the Veteran was fairly sedentary and that he was prescribed insulin and advised to increase his exercise and watch his diet.  

A December 2007 statement from Dr. H.B., a private physician, indicates that the Veteran was switched from oral hypoglycemic agents to insulin in May 2007.  

A February 2008 application for disability access parking privileges, signed by Dr. H.B. indicates that the Veteran was unable to walk 200 feet without stopping to rest.

In his March 2008 claim for increase, the Veteran stated that since May 2007, he required insulin, was placed on a restricted diet, and took early retirement from his job due to rotating shifts and being unable to regulate his eating and insulin injections.  He also stated that he was taking 5 insulin shots a day and remained on a restricted diet.  He asserted that his diabetes warranted a 40 percent disability rating because of insulin use and restricted diet.  

In a March 2008 statement, the Veteran indicated that he had been taking insulin since May 2007, and that he had been taking 8 shots per day and been on a restrictive diet since November 2007.  He stated that he took early retirement after 25 years of working as an assistant nuclear plant operator due to difficulties with regulating his blood sugar.  

On April 2008 VA examination (the claims file was unavailable for review), the Veteran reported that he started taking insulin in May 2007 and took it more than once daily, and had episodes of hypoglycemic reactions or ketoacidosis monthly or less often, but he denied a history of diabetes-related hospitalization.  He also reported that he had episodes of hypoglycemia about weekly but that he recognized the symptoms and was able to manage without seeking medical care.  The examiner noted that the Veteran was instructed to follow a restricted diet, but was not restricted in his abilities to perform strenuous activities.  On physical examination, there were no diabetes-related cardiovascular, skin, eye, or extremity abnormalities.  Erectile dysfunction was diagnosed, but no penile deformity was found; vaginal penetration was possible and ejaculation was normal.  On neurological examination, memory was normal, and motor, sensory, and reflex testing were normal.  The Veteran reported that he retired in January 2007 based on eligibility by age/duration of work and medical problems related to his diabetes.  

An August 2008 VA treatment record shows that the Veteran was unable to walk much due to pain in his legs.

An August 2008 VA counseling record shows that the Veteran's service-connected diabetes materially contributed to an impairment of employability, and that he has a serious employment handicap.  It also shows that he had uncontrolled blood sugar with 8 injection doses per day and oral medications as well for his diabetes, and that his diabetes caused erectile dysfunction, mood swings, difficulty with concentration, fatigue, severe weight gain to 422 pounds, difficulty sleeping, and memory problems.  The report also lists nonservice-connected disabilities and notes that he has been unemployed since January 2006 because he was unable to stand for long periods, could not endure prolonged walking, and could not climb, as required by his job.  

An August 2008 letter from Dr. H.B. states that the Veteran is unable to stand or sit for long periods, climb ladders, or walk long distance due to his vascular disease, diabetic neuropathy, and obesity.  

In his September 2008 notice of disagreement, the Veteran asserted that he had physical restrictions/limitations including:  carrying, maintaining, and injecting insulin, isolation and restricted ability to use public/airline transportation due to obesity, erectile dysfunction, and having to avoid stairs, long walks, and unlevel ground.  

July and October 2008 statements from the Veteran's wife indicate that the Veteran takes several medications each day and insulin shots for his diabetes.  

A June 2009 VA memorandum shows that the Veteran was determined to be infeasible for training due to his service-connected diabetes and scars and other alleged nonservice-connected disabilities.  The associated certificate of entitlement/current feasibility shows that his service-connected disabilities contributed to impairment of employability in the following manner:  no standing, must be close to the refrigerator - insulin dependent - not controlled, sores on his shin/lower leg which is aggravated by standing and prolonged sitting.  The VA counseling psychologist opined that the Veteran had a serious employment handicap because he had a significant impairment in terms of the ability to prepare for, obtain, or retain employment consistent with his aptitudes, abilities, and interests.  The psychologist explained that the Veteran's disability rating, need for ongoing counseling, withdrawal from society, reliance on VA disability, his age (58 years old), and reported psychiatric symptoms presented special needs.

An August 2009 independent living assessment on behalf of VA determined that the Veteran was "not able to work and sustain gainful employment in a competitive job market due to his permanent and lifelong disabilities."  The assessment shows that the Veteran completed high school and completed several years of college, but did not receive a degree.  He worked as an assistant unit operator for 26 years and took an early retirement due to his medical condition.  On assessment, the Veteran reported that he needed to elevate his legs at least part of the time, felt dizzy sometimes, and had limited grip strength in both hands, problems with prolonged standing or walking and ascending or descending stairs, difficulty reaching above his head for very long, and limited ability to stoop, squat, lift, bend, twist, kneel, crouch, reach, and crawl.

In his September 2009 VA Form 9, the Veteran asserted that his diabetes warrants a 40 percent disability rating because it requires insulin, restricted diet, and regulation of activities.  

A September 2009 VA rehabilitation plan shows that the Veteran was provided adaptive equipment (i.e., grab bars for shower and toilet, lightweight cookware, mattress topper, etc.) for safety and less reliance on others for mobility.  

A March 2010 statement from Dr. H.B. indicates that the Veteran requires insulin and a restricted diet to control his diabetes mellitus, and that he has been advised to stay off ladders and to be extremely careful when walking any distance because of his peripheral neuropathy.

On May 2010 VA examination (the claims file was unavailable for review), the Veteran denied a history of hospitalization.  There was moderate impairment of chores, shopping, exercise, sports, recreation, and traveling.

On May 2014 VA examination (including a review of the claims file), the examiner indicated that the Veteran's diabetes mellitus, type 2, required management by restricted diet and more than 1 insulin injection per day, but not regulation of activities as part of medical management.  The examiner also noted that the Veteran visited his diabetic care provider less than 2 times per month.  The Veteran denied any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the prior 12-month period.  The Veteran had diabetic peripheral neuropathy due to diabetes mellitus.  Erectile dysfunction was diagnosed, and physical examination of the penis was normal; he was unable to achieve an erection sufficient for penetration and ejaculation.  The examiner noted that the Veteran's diabetes mellitus did not impact his ability to work.  

In the July 2014 appellant's brief, the Veteran's representative asserted that the Veteran's diabetes warranted a rating of 40 percent, or higher, and raised the issue of a total disability rating based on individual unemployability (TDIU).  

The Veteran's claim for a rating in excess of 20 percent for diabetes mellitus, type 2, with erectile dysfunction was received on March 3, 2008; therefore, the period for consideration is from March 2007.  See 38 C.F.R. § 3.400(o).  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim throughout the period for consideration.  The pertinent evidence in this case shows that the Veteran requires medication for management of his diabetes mellitus.  Prior to May 2007, the Veteran was prescribed oral hypoglycemic agents, and since May 2007, he has been prescribed insulin.  Further, there is an indication that his diabetes also requires a restricted diet.  In a March 2008 statement, the Veteran asserted that he had been on a restrictive diet since November 2007.  The Board finds no reason to doubt his account, as subsequent VA examination reports and the statements from Dr. H.B. and the Veteran's wife show that his diabetes required a restricted diet.  

Nevertheless, the evidence does not show that the Veteran's diabetes mellitus requires regulation of activities, as he has not been "prescribed or advised to avoid strenuous occupational and recreational activities" as part of the medical management of his diabetes mellitus.  The Veteran contends that his diabetes mellitus results in various types of physical, social, and occupational impairment, and that such impairments are the equivalent of "regulation of activities" for the purpose of rating his diabetes mellitus.  To meet the criteria for a 40 percent rating under Code 7913, the Veteran's diabetes mellitus must require regulation of activities.  In other words, he must be prescribed or advised to avoid strenuous occupational and recreational activities.  The threshold issue is whether or not the Veteran's diabetes mellitus requires prescribed or advised avoidance of strenuous occupational and recreational activities, which is a medical question requiring medical expertise.  As the Veteran is a layperson, his opinion on the matter is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The competent evidence that directly addresses the matter is the VA treatment records and examinations, which are against the claim.  VA treatment records show that through April 2008 the Veteran was advised to increase his exercise.  The April 2008 and May 2014 VA examination reports indicate that the Veteran was not restricted in his ability to perform strenuous activities, and that he did not require regulation of activities as part of medical management of his diabetes mellitus.  As the examiners' opinions are based on a physical examination of the Veteran and a review of the Veteran's medical records (and his entire record for the May 2014 VA examination), the Board finds them probative.

Although the March 2010 statement from Dr. H.B. indicates that the Veteran was advised to stay off ladders, Dr. H.B. did not indicate that the Veteran's diabetes, specifically, required that he stay off ladders.  Instead, the advisement to stay off ladders (and to be careful when walking any distance) was related to the Veteran's peripheral neuropathy.  Dr. H.B. also indicated that, due to the Veteran's peripheral neuropathy, vascular disease, and obesity, he is unable to sit, stand, or walk for long periods, climb ladders, etc.  The Board observes that Note 1 to Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are used to support a 100 percent rating.  Notably, the Veteran is already service-connected (and separately and compensably rated) for peripheral neuropathy of the bilateral upper and lower extremities and for bullous diabeticorum with frequent ulceration and scarring.  Impairment due to peripheral neuropathy or bullous diabeticorum is for consideration in rating those disabilities; the rating of those disabilities is not before the Board.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus has required regulation of activities at any time during the period for consideration, and thus, he does not meet the criteria for the next higher (40 percent) rating for diabetes mellitus.  

The Veteran's representative argued in the July 2014 appellant's brief that the Veteran's diabetes mellitus warrants a rating higher than 40 percent.  The Board has considered such criteria, in addition to that criteria for a 40 percent rating, but still concludes that the Veteran does not satisfy such criteria for a higher rating.  The criteria for a 60 percent and 100 percent rating require episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (at least once per year, for a 60 percent rating) and frequent visits to a diabetic care provider (at least twice a month, for a 60 percent rating).  The VA and private medical records do not show that the Veteran has been hospitalized for ketoacidosis or hypoglycemic reactions or that his visits to a diabetic care provider are as frequent as twice a month.  The Veteran's representative, in a July 2014 brief, argues that the referred issues of sleep apnea and depression, if granted, would warrant a higher (60 or 100 percent) rating under Diagnostic Code 7913 if they were not separately evaluated.  However, given the posture of the Veteran's claims, these issues (sleep apnea and depression) are being referred for separate consideration (and, if service connection is awarded in the future, for separate evaluation), and therefore would not impact the rating under Diagnostic Code 7913.

As the Veteran's current 20 percent rating for diabetes also includes consideration of the noncompensable rating for the associated erectile dysfunction, the Board will also address the erectile dysfunction rating.  A March 2009 rating decision granted service connection for erectile dysfunction, assigned a 0 percent (noncompensable) rating because the criteria for a compensable rating were not met, and awarded SMC for loss of use of a creative organ.  

Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the April 2008 and May 2014 VA examinations, there is no other medical evidence of penile deformity, and the Veteran has not alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly rated as noncompensable under the schedular criteria.  

The Board concludes that the preponderance of the evidence is against the claim for a rating higher than 20 percent for the service-connected diabetes mellitus, type 2, with erectile dysfunction.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's diabetes mellitus symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  His diabetes does not present an exceptional disability picture; the manifestations of (and effects on daily living from) diabetes mellitus, including the need for various types of medication and level of care by a diabetes specialist, the restrictions on diet and level of activity, episodes of hypoglycemic reactions or ketoacidosis resulting in hospitalization, and complications that would not be compensable if separately rated, are all addressed by the rating schedule.  As articulated in the above discussion, the Veteran's diabetes mellitus has been manifested by required use of insulin, a restricted diet, and visits to a diabetic care provider.  He also has a noncompensable complication of erectile dysfunction.  His other more severe complications such as peripheral neuropathy of the bilateral upper and lower extremities, and bullous diabeticorum with frequent ulceration and scarring, are separately rated [and those ratings are not on appeal].  He is not shown to have been hospitalized for any episodes related to the diabetes.  Thus, the Board finds that he does not experience any symptomatology with regard to his diabetes mellitus that are not contemplated under the relevant rating criteria.  The schedular ratings assigned throughout the period for consideration are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  


ORDER

The appeal seeking a rating in excess of 20 percent for diabetes mellitus, type 2, with erectile dysfunction is denied.  


REMAND

The Veteran's service-connected disabilities are diabetes mellitus, type 2, with erectile dysfunction, currently rated 20 percent; bullous diabeticorum with frequent ulceration and scarring, currently rated 10 percent; peripheral neuropathy of the left lower extremity, currently rated 10 percent; peripheral neuropathy of the right lower extremity, currently rated 10 percent; peripheral neuropathy of the left upper extremity, currently rated 10 percent; and peripheral neuropathy of the right upper extremity, currently rated 10 percent (the disabilities are rated 50 percent, combined).  As all of his service-connected disabilities result from common etiology (diabetes mellitus), they are considered one disability for the purpose of applying 38 C.F.R. § 4.16(a); therefore, he has one disability rated at 70 percent, and the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a) are met.  

Although a TDIU rating was denied during the pending appeal (in a June 2010 rating decision), the Veteran has since been service-connected for peripheral neuropathy of the left and right upper extremities, rated 10 percent each, effective May 27, 2014.  In the July 2014 appellant's brief, the Veteran's representative again raised the issue of a TDIU rating.  

The record does not include a medical professional's opinion regarding the combined effect of his service-connected disabilities on employability.  Accordingly, further development of the medical evidence is needed.

The case is REMANDED for the following:

1.  Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his service-connected disabilities (diabetes mellitus, type 2, with erectile dysfunction; bullous diabeticorum with frequent ulceration and scarring; peripheral neuropathy of the left and right lower extremities; and peripheral neuropathy of the left and right upper extremities), which are not already of record, to specifically include evaluations/treatment from Dr. H.B., and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  

2.  Secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for his service-connected disabilities.  

3.  Thereafter, provide the entire record to an appropriate VA examiner for an opinion regarding the combined impact of the Veteran's service-connected disabilities (diabetes mellitus, type 2, with erectile dysfunction; bullous diabeticorum with frequent ulceration and scarring; peripheral neuropathy of the left and right lower extremities; and peripheral neuropathy of the left and right upper extremities).  If the VA opinion provider determines that further examination of the Veteran is necessary, such should be arranged.  Based on review of the entire record, the opinion provider should respond to the following:

(a) Please opine regarding the combined impact of the Veteran's service-connected disabilities only (diabetes mellitus, type 2, with erectile dysfunction; bullous diabeticorum with frequent ulceration and scarring; peripheral neuropathy of the left and right lower extremities; and peripheral neuropathy of the left and right upper extremities) on his employability, considering his education (completed high school and several years of college) and occupational experience (worked for 26 years as an assistant nuclear plant operator), but not age or nonservice-connected disabilities.  

(b) Please identify the types of employment that would be precluded by the service-connected disabilities, and the types of employment, if any, that remain feasible despite his service-connected disabilities.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. Then review the record and readjudicate the TDIU claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


